Exhibit CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months and Six Months Ended June 30, 2010 Consolidated Statements of Operations (Unaudited; in thousands, except per share amounts) Three Months Ended June 30, Six Months Ended June 30, 2010 2009 2010 2009 REVENUES: Minimum rents $ 170,239 $ 170,491 $ 339,060 $ 342,428 Percentage rents 2,127 1,604 6,140 6,408 Other rents 4,598 4,142 9,174 8,422 Tenant reimbursements 76,347 81,695 156,170 163,179 Management, development and leasing fees 1,601 1,615 3,307 4,080 Other 7,234 6,977 14,471 13,067 Total revenues 262,146 266,524 528,322 537,584 EXPENSES: Property operating 37,514 39,355 76,411 83,372 Depreciation and amortization 70,652 75,793 142,664 154,104 Real estate taxes 24,866 24,449 49,858 48,603 Maintenance and repairs 13,561 13,416 29,745 29,410 General and administrative 10,321 10,893 21,395 22,372 Loss on impairment of real estate 25,435 - 25,435 - Other 6,415 5,914 13,116 11,071 Total expenses 188,764 169,820 358,624 348,932 Income from operations 73,382 96,704 169,698 188,652 Interest and other income 948 1,362 1,999 2,943 Interest expense (73,341 ) (72,842 ) (146,801 ) (144,727 ) Loss on impairment of investment - - - (7,706 ) Gain (loss) on sales of real estate assets 1,149 72 2,015 (67 ) Equity in earnings of unconsolidated affiliates 409 62 948 1,596 Income tax benefit (provision) 1,911 (152 ) 3,788 (755 ) Income from continuing operations 4,458 25,206 31,647 39,936 Operating income of discontinued operations 59 86 73 20 Loss on discontinued operations - (12 ) - (72 ) Net income 4,517 25,280 31,720 39,884 Net (income) loss attributable to noncontrolling interests in: Operating partnership 2,723 (5,109 ) (1,387 ) (6,415 ) Other consolidated subsidiaries (6,124 ) (6,580 ) (12,261 ) (12,711 ) Net income attributable to the Company 1,116 13,591 18,072 20,758 Preferred dividends (8,358 ) (5,454 ) (14,386 ) (10,909 ) Net income (loss) attributable to common shareholders $ (7,242 ) $ 8,137 $ 3,686 $ 9,849 Basic per share data attributable to common shareholders: Income (loss) from continuing operations, net of preferred dividends $ (0.05 ) $ 0.10 $ 0.03 $ 0.13 Discontinued operations - Net income (loss) attributable to common shareholders $ (0.05 ) $ 0.10 $ 0.03 $ 0.13 Weighted average common shares outstanding 138,068 82,187 138,018 74,341 Diluted per share data attributable to common shareholders: Income (loss) from continuing operations, net of preferred dividends $ (0.05 ) $ 0.10 $ 0.03 $ 0.13 Discontinued operations - Net income (loss) attributable to common shareholders $ (0.05 ) $ 0.10 $ 0.03 $ 0.13 Weighted average common and potential dilutive common shares outstanding 138,112 82,226 138,059 74,378 Amounts attributable to common shareholders: Income (loss) from continuing operations, net of preferred dividends $ (7,285 ) $ 8,092 $ 3,633 $ 9,880 Discontinued operations 43 45 53 (31 ) Net income (loss) attributable to common shareholders $ (7,242 ) $ 8,137 $ 3,686 $ 9,849 1 CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months and Six Months Ended June 30, 2010 The Company's calculation of FFO allocable to Company shareholders is as follows (in thousands, except per share data): Three Months Ended June 30, Six Months Ended June 30, 2010 2009 2010 2009 Net income (loss) attributable to common shareholders $ (7,242 ) $ 8,137 $ 3,686 $ 9,849 Noncontrolling interest in income (loss) of operating partnership (2,723 ) 5,109 1,387 6,415 Depreciation and amortization expense of: Consolidated properties 70,652 75,793 142,664 154,104 Unconsolidated affiliates 8,486 7,555 15,371 15,064 Non-real estate assets (219 ) (243 ) (438 ) (490 ) Noncontrolling interests' share of depreciation and amortization (311 ) (64 ) (456 ) (265 ) Loss on discontinued operations - 12 - 72 Funds from operations of the operating partnership 68,643 96,299 162,214 184,749 Loss on impairment of real estate 25,435 - 25,435 - Funds from operations of the operating partnership, excluding loss on impairment of real estate $ 94,078 $ 96,299 $ 187,649 $ 184,749 Funds from operations per diluted share $ 0.36 $ 0.72 $ 0.85 $ 1.47 Loss on impairment of real estate per diluted share (1) 0.13 - 0.14 - Funds from operations, excluding loss on impairment of real estate, per diluted share $ 0.49 $ 0.72 $ 0.99 $ 1.47 Weighted average common and potential dilutive common shares outstanding with operating partnership units fully converted 190,061 133,969 190,008 125,558 Reconciliation of FFO of the operating partnershipto FFO allocable to Company shareholders: Funds from operations of the operating partnership $ 68,643 $ 96,299 $ 162,214 $ 184,749 Percentage allocable to Company shareholders (2) 72.66 % 61.37 % 72.65 % 59.23 % Funds from operations allocable to Company shareholders $ 49,876 $ 59,099 $ 117,848 $ 109,427 Funds from operations of the operating partnership, excluding loss on impairment of real estate $ 94,078 $ 96,299 $ 187,649 $ 184,749 Percentage allocable to common shareholders (2) 72.66 % 61.37 % 72.65 % 59.23 % Funds from operations allocable to Company shareholders, excluding loss on impairment of real estate $ 68,357 $ 59,099 $ 136,327 $ 109,427 (1) Diluted per share amounts presented for reconciliation purposes may differ from actual diluted per share amounts due to rounding. (2) Represents the weighted average number of common shares outstanding for the period divided by the sum of the weighted average number of common shares and the weighted average number of operating partnership units outstanding during the period.See the reconciliation of shares and operating partnership units on page 5. 2 CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months and Six Months Ended June 30, 2010 SUPPLEMENTAL FFO INFORMATION (in thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, 2010 2009 2010 2009 Lease termination fees $ 1,617 $ 1,129 $ 2,148 $ 3,671 Lease termination fees per share $ 0.01 $ 0.01 $ 0.01 $ 0.03 Straight-line rental income $ 1,446 $ 1,570 $ 2,762 $ 3,301 Straight-line rental income per share $ 0.01 $ 0.01 $ 0.01 $ 0.03 Gains on outparcel sales $ 1,244 $ 154 $ 2,060 $ 579 Gains on outparcel sales per share $ 0.01 $ - $ 0.01 $ - Amortization of acquired above- and below-market leases $ 724 $ 1,532 $ 1,562 $ 3,080 Amortization of acquired above- and below-market leases per share $ - $ 0.01 $ 0.01 $ 0.02 Amortization of debt premiums $ 1,268 $ 1,707 $ 2,930 $ 3,742 Amortization of debt premiums per share $ 0.01 $ 0.01 $ 0.02 $ 0.03 Income tax benefit (provision) $ 1,911 $ (152 ) $ 3,788 $ (755 ) Income tax benefit (provision) per share $ 0.01 $ - $ 0.02 $ (0.01 ) Abandoned projects expense $ 260 $ 67 $ 359 $ 143 Abandoned projects expense per share $ - $ - $ - $ - Loss on impairment of real estate $ (25,435 ) $ - $ (25,435 ) $ - Loss on impairment of real estate per share $ (0.13 ) $ - $ (0.13 ) $ - Loss on impairment of investment $ - $ - $ - $ (7,706 ) Loss on impairment of investment per share $ - $ - $ - $ (0.06 ) 3 CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months and Six Months Ended June 30, 2010 Same-Center Net Operating Income (Dollars in thousands) Three Months Ended June 30, Six Months Ended June 30, 2010 2009 2010 2009 Net income attributable to the Company $ 1,116 $ 13,591 $ 18,072 $ 20,758 Adjustments: Depreciation and amortization 70,652 75,793 142,664 154,104 Depreciation and amortization from unconsolidated affiliates 8,486 7,555 15,371 15,064 Noncontrolling interests' share of depreciation and amortization inother consolidated subsidiaries (311 ) (64 ) (456 ) (265 ) Interest expense 73,341 72,842 146,801 144,727 Interest expense from unconsolidated affiliates 8,503 7,497 15,731 15,362 Noncontrolling interests' share of interest expense inother consolidated subsidiaries (379 ) (189 ) (613 ) (462 ) Abandoned projects expense 260 67 359 143 (Gain) loss on sales of real estate assets (1,149 ) (72 ) (2,015 ) 67 Gain on sales of real estate assets of unconsolidated affiliates (160 ) (82 ) (110 ) (646 ) Loss on impairment of investment - - - 7,706 Loss on impairment of real estate 25,435 - 25,435 - Income tax (benefit) provision (1,911 ) 152 (3,788 ) 755 Net income (loss) attributable to noncontrolling interestsin operating partnership (2,723 ) 5,109 1,387 6,415 Loss on discontinued operations - 12 - 72 Operating partnership's share of total NOI 181,160 182,211 358,838 363,800 General and administrative expenses 10,321 10,893 21,395 22,372 Management fees and non-property level revenues (6,826 ) (4,594 ) (12,143 ) (10,657 ) Operating partnership's share of property NOI 184,655 188,510 368,090 375,515 Non-comparable NOI (4,831 ) (3,130 ) (8,390 ) (6,454 ) Total same-center NOI $ 179,824 $ 185,380 $ 359,700 $ 369,061 Total same-center NOI percentage change -3.0 % -2.5 % Total same-center NOI $ 179,824 $ 185,380 $ 359,700 $ 369,061 Less lease termination fees (1,617 ) (1,141 ) (2,148 ) (3,614 ) Total same-center NOI, excluding lease termination fees $ 178,207 $ 184,239 $ 357,552 $ 365,447 Malls $ 160,884 $ 165,669 $ 323,189 $ 329,335 Associated centers 7,892 8,131 15,686 15,951 Community centers 4,414 4,449 8,529 8,726 Office and other 5,017 5,990 10,148 11,435 Total same-center NOI, excluding lease termination fees $ 178,207 $ 184,239 $ 357,552 $ 365,447 Percentage Change: Malls -2.9 % -1.9 % Associated centers -2.9 % -1.7 % Community centers -0.8 % -2.3 % Office and other -16.2 % -11.3 % Total same-center NOI, excluding lease termination fees -3.3 % -2.2 % 4 CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months and Six Months Ended June 30, 2010 Company's Share of Consolidated and Unconsolidated Debt (Dollars in thousands) June 30, 2010 Fixed Rate Variable Rate Total Consolidated debt $ 4,009,395 $ 1,446,472 $ 5,455,867 Noncontrolling interests' share of consolidated debt (24,850 ) (928 ) (25,778 ) Company's share of unconsolidated affiliates' debt 422,013 167,576 589,589 Company's share of consolidated and unconsolidated debt $ 4,406,558 $ 1,613,120 $ 6,019,678 Weighted average interest rate 5.90 % 2.75 % 5.06 % June 30, 2009 Fixed Rate Variable Rate Total Consolidated debt $ 4,541,048 $ 1,147,554 $ 5,688,602 Noncontrolling interests' share of consolidated debt (23,424 ) (928 ) (24,352 ) Company's share of unconsolidated affiliates' debt 407,022 181,282 588,304 Company's share of consolidated and unconsolidated debt $ 4,924,646 $ 1,327,908 $ 6,252,554 Weighted average interest rate 5.98 % 1.68 % 5.06 % Debt-To-Total-Market Capitalization Ratio as of June 30, 2010 (In thousands, except stock price) Shares Outstanding Stock Price (1) Value Common stock and operating partnership units 190,024 $ 12.44 $ 2,363,899 7.75% Series C Cumulative Redeemable Preferred Stock 460 250.00 115,000 7.375% Series D Cumulative Redeemable Preferred Stock 1,330 250.00 332,500 Total market equity 2,811,399 Company's share of total debt 6,019,678 Total market capitalization $ 8,831,077 Debt-to-total-market capitalization ratio 68.2 % (1) Stock price for common stock and operating partnership units equals the closing price of the common stock on June 30, 2010.The stock price for the preferred stock represents the liquidation preference of each respective series of preferred stock. Reconciliation of Shares and Operating Partnership Units Outstanding (In thousands) Three Months Ended June 30, Six Months Ended June 30, 2010: Basic Diluted Basic Diluted Weighted average shares - EPS 138,068 138,112 138,018 138,059 Weighted average operating partnership units 51,949 51,949 51,949 51,949 Weighted average shares- FFO 190,017 190,061 189,967 190,008 2009: Weighted average shares - EPS 82,187 82,226 74,341 74,378 Weighted average operating partnership units 51,743 51,743 51,180 51,180 Weighted average shares- FFO 133,930 133,969 125,521 125,558 Dividend Payout Ratio Three Months Ended June 30, Six Months Ended June 30, 2010 2009 2010 2009 Weighted average dividend per share $ 0.22690 $ 0.15385 $ 0.45796 $ 0.53291 FFO per diluted, fully converted share $ 0.36 $ 0.72 $ 0.85 $ 1.47 Dividend payout ratio 63.0 % 21.4 % 53.9 % 36.3 % 5 CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months and Six Months Ended June 30, 2010 Consolidated Balance Sheets (Unaudited,in thousands except share data) ASSETS June 30, 2010 December 31, 2009 Real estate assets: Land $ 943,492 $ 946,750 Buildings and improvements 7,557,570 7,569,015 8,501,062 8,515,765 Accumulated depreciation (1,612,950 ) (1,505,840 ) 6,888,112 7,009,925 Developments in progress 99,748 85,110 Net investment in real estate assets 6,987,860 7,095,035 Cash and cash equivalents 60,649 48,062 Receivables: Tenant, net of allowance 69,268 73,170 Other 13,240 8,162 Mortgage and other notes receivable 38,025 38,208 Investments in unconsolidated affiliates 214,682 186,523 Intangible lease assets and other assets 273,253 279,950 $ 7,656,977 $ 7,729,110 LIABILITIES, REDEEMABLE NONCONTROLLING INTERESTS AND EQUITY Mortgage and other indebtedness $ 5,455,867 $ 5,616,139 Accounts payable and accrued liabilities 290,347 248,333 Total liabilities 5,746,214 5,864,472 Commitments and contingencies Redeemable noncontrolling interests: Redeemable noncontrolling partnership interests 25,933 22,689 Redeemable noncontrolling preferred joint venture interest 421,562 421,570 Total redeemable noncontrolling interests 447,495 444,259 Shareholders' equity: Preferred Stock, $.01 par value, 15,000,000 shares authorized: 7.75% Series C Cumulative Redeemable Preferred Stock, 460,000 shares outstanding 5 5 7.375% Series D Cumulative Redeemable Preferred Stock, 1,330,000 and 700,000 shares outstanding in 2010 and 2009, respectively 13 7 Common Stock, $.01 par value, 350,000,000 shares authorized, 138,075,609 and 137,888,408 issued and outstanding in 2010 and 2009, respectively 1,381 1,379 Additional paid-in capital 1,508,116 1,399,654 Accumulated other comprehensive income 4,310 491 Accumulated deficit (335,173 ) (283,640 ) Total shareholders' equity 1,178,652 1,117,896 Noncontrolling interests 284,616 302,483 Total equity 1,463,268 1,420,379 $ 7,656,977 $ 7,729,110 6 CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months and Six Months Ended June 30, 2010 The Company presents the ratio of earnings before interest, taxes, depreciation and amortization (EBITDA) to interest because the Company believes that the EBITDA to interest coverage ratio, along with cash flows from operating activities, investing activities and financing activities, provides investors an additional indicator of the Company's ability to incur and service debt. Ratio of EBITDA to Interest Expense (Dollars in thousands) Three Months Ended June 30, Six Months Ended June 30, 2010 2009 2010 2009 EBITDA: Net income attributable to the Company $ 1,116 $ 13,591 $ 18,072 $ 20,758 Adjustments: Depreciation and amortization 70,652 75,793 142,664 154,104 Depreciation and amortization from unconsolidated affiliates 8,486 7,555 15,371 15,064 Noncontrolling interests' share of depreciation and amortization inother consolidated subsidiaries (311 ) (64 ) (456 ) (265 ) Interest expense 73,341 72,842 146,801 144,727 Interest expense from unconsolidated affiliates 8,503 7,497 15,731 15,362 Noncontrolling interests' share of interest expense inother consolidated subsidiaries (379 ) (189 ) (613 ) (462 ) Income and other taxes (1,327 ) 1,495 (3,037 ) 2,297 Loss on impairment of investment - - - 7,706 Loss on impairment of real estate 25,435 - 25,435 - Abandoned projects 260 67 359 143 Net income (loss) attributable to noncontrolling interests inoperating partnership (2,723 ) 5,109 1,387 6,415 Loss on discontinued operations - 12 - 72 Company's share of total EBITDA $ 183,053 $ 183,708 $ 361,714 $ 365,921 Interest Expense: Interest expense $ 73,341 $ 72,842 $ 146,801 $ 144,727 Interest expense from unconsolidated affiliates 8,503 7,497 15,731 15,362 Noncontrolling interests' share of interest expense inother consolidated subsidiaries (379 ) (189 ) (613 ) (462 ) Company's share of total interest expense $ 81,465 $ 80,150 $ 161,919 $ 159,627 Ratio of EBITDA to Interest Expense 2.25 2.29 2.23 2.29 Reconciliation of EBITDA to Cash Flows Provided By Operating Activities (In thousands) Three Months Ended June 30, Six Months Ended June 30, 2010 2009 2010 2009 Company's share of total EBITDA $ 183,053 $ 183,708 $ 361,714 $ 365,921 Interest expense (73,341 ) (72,842 ) (146,801 ) (144,727 ) Noncontrolling interests' share of interest expense inother consolidated subsidiaries 379 189 613 462 Income and other taxes 1,327 (1,495 ) 3,037 (2,297 ) Depreciation and amortization of non-real estate assets included in operating expense 943 708 1,814 1,626 Amortization of deferred financing costs and debt premiums (discounts) 2,043 (314 ) 3,440 (937 ) Amortization of above- and below- market leases (853 ) (1,555 ) (1,735 ) (3,112 ) Depreciation and interest expense from unconsolidated affiliates (16,989 ) (15,052 ) (31,102 ) (30,426 ) Noncontrolling interests' share of depreciation and amortization in other consolidated subsidiaries 311 64 456 265 Noncontrolling interest in income of other consolidated subsidiaries 6,124 6,580 12,261 12,711 (Gain) loss on outparcel sales (1,149 ) (72 ) (2,015 ) 67 Realized foreign currency loss - 28 169 76 Equity in earnings of unconsolidated affiliates (409 ) (62 ) (948 ) (1,596 ) Distributions from unconsolidated affiliates 1,708 2,293 2,730 6,020 Income tax benefit from share-based compensation (545 ) - (1,815 ) - Share-based compensation expense 580 905 1,559 1,875 Provision for doubtful accounts 290 1,666 1,745 3,797 Change in deferred tax accounts 835 1,021 349 712 Changes in operating assets and liabilities (10,797 ) 1,640 (23,551 ) (11,292 ) Cash flows provided by operating activities $ 93,510 $ 107,410 $ 181,920 $ 199,145 7 CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months and Six Months Ended June 30, 2010 Schedule of Mortgage and Other Notes Payable as of June 30, 2010 (Dollars in thousands) Balance Location Property Original Maturity Date Optional Extended Maturity Date Interest Rate Balance Fixed Variable Operating Properties: Pearland, TX Pearland Office Aug-10 Jul-12 1.53% $7,562 (a) $- $7,562 Pearland, TX Pearland Town Center Aug-10 Jul-12 1.53% 126,469 (a) - 126,469 Roanoke, VA Valley View Mall Sep-10 - 8.61% 40,639 (b) 40,639 - Beaumont, TX Parkdale Crossing Sep-10 - 5.01% 7,549 7,549 - Beaumont, TX Parkdale Mall Sep-10 - 5.01% 47,811 47,811 - Burlington, NC Alamance Crossing Sep-10 Sep-11 2.79% 61,081 (c) 40,000 21,081 Stillwater, OK Lakeview Pointe Nov-10 - 1.34% 14,950 - 14,950 Stroud, PA Stroud Mall Dec-10 - 8.42% 29,570 29,570 - Wausau, WI Wausau Center Dec-10 - 6.70% 10,980 10,980 - York, PA York Galleria Dec-10 - 8.34% 47,232 47,232 - D'lberville, MS The Promenade Dec-10 Dec-11 2.10% 76,765 (d) - 76,765 Statesboro, GA Statesboro Crossing Feb-11 Feb-13 1.35% 16,094 - 16,094 St. Louis, MO West County Center - restaurant village Mar-11 Mar-13 1.35% 29,424 - 29,424 Pittsburgh,PA Settler's Ridge Jun-11 Dec-12 3.35% 56,083 - 56,083 Lexington, KY Fayette Mall Jul-11 - 7.00% 86,111 86,111 - St. Louis, MO Mid Rivers Mall Jul-11 - 7.24% 78,748 78,748 - Panama City, FL Panama City Mall Aug-11 - 7.30% 36,820 36,820 - Chattanooga, TN CBL Center II Aug-11 - 4.50% 11,599 - 11,599 Asheville,NC Asheville Mall Sep-11 - 6.98% 62,797 62,797 - Nashville, TN Rivergate Mall Sep-11 Sep-13 5.85% 87,500 (e) 87,500 - Milford, CT Milford Marketplace Jan-12 Jan-13 3.86% 17,000 - 17,000 Ft. Smith, AR Massard Crossing Feb-12 - 7.54% 5,458 5,458 - Vicksburg, MS Pemberton Plaza Feb-12 - 7.54% 1,865 1,865 - Houston, TX Willowbrook Plaza Feb-12 - 7.54% 27,925 27,925 - High Point, NC Oak Hollow Mall Feb-12 - 2.00% 39,559 39,559 - Fayetteville, NC Cross Creek Mall Apr-12 - 7.40% 58,528 58,528 - Colonial Heights, VA Southpark Mall May-12 - 7.00% 32,744 32,744 - Douglasville, GA Arbor Place Jul-12 - 6.51% 68,041 68,041 - Saginaw, MI Fashion Square Jul-12 - 6.51% 52,095 52,095 - Louisville, KY Jefferson Mall Jul-12 - 6.51% 37,902 37,902 - North Charleston, SC Northwoods Mall Jul-12 - 6.51% 54,266 54,266 - Jackson, TN Old Hickory Mall Jul-12 - 6.51% 30,055 30,055 - Asheboro, NC Randolph Mall Jul-12 - 6.50% 13,104 13,104 - Racine, WI Regency Mall Jul-12 - 6.51% 29,721 29,721 - Douglasville, GA The Landing at Arbor Place Jul-12 - 6.51% 7,681 7,681 - Spartanburg, SC WestGate Mall Jul-12 - 6.50% 47,075 47,075 - Chattanooga, TN CBL Center Aug-12 - 6.25% 13,280 13,280 - Livonia, MI Laurel Park Place Dec-12 - 8.50% 46,740 46,740 - Monroeville, PA Monroeville Mall Jan-13 - 5.73% 115,600 115,600 - Greensburg, PA Westmoreland Mall Mar-13 - 5.05% 70,153 70,153 - St. Louis, MO West County Center Apr-13 - 5.19% 150,588 150,588 - Columbia, SC Columbia Place Sep-13 - 5.45% 28,790 28,790 - St. Louis, MO South County Center Oct-13 - 4.96% 76,625 76,625 - Joplin, MO Northpark Mall Mar-14 - 5.75% 36,585 36,585 - Laredo, TX Mall del Norte Dec-14 - 5.04% 113,400 113,400 - Fairview Heights, IL St. Clair Square Jan-15 - 4.29% 71,625 (f) 71,625 - Rockford, IL CherryVale Mall Oct-15 - 5.00% 86,893 86,893 - Brookfield, IL Brookfield Square Nov-15 - 5.08% 97,313 97,313 - Madison, WI East Towne Mall Nov-15 - 5.00% 74,072 74,072 - Madison, WI West Towne Mall Nov-15 - 5.00% 104,627 104,627 - Bloomington, IL Eastland Mall Dec-15 - 5.85% 59,400 59,400 - Decatur, IL Hickory Point Mall Dec-15 - 5.85% 31,058 31,058 - Overland Park, KS Oak Park Mall Dec-15 - 5.85% 275,700 275,700 - Janesville, WI Janesville Mall Apr-16 - 8.38% 8,548 8,548 - Akron, OH Chapel Hill Mall Aug-16 - 6.10% 73,114 73,114 - 8 Balance Location Property Original Maturity Date Optional Extended Maturity Date Interest Rate Balance Fixed Variable Chesapeake, VA Greenbrier Mall Aug-16 - 5.91% $80,566 $80,566 $- Chattanooga, TN Hamilton Place Aug-16 - 5.86% 110,847 110,847 - Midland, MI Midland Mall Aug-16 - 6.10% 36,082 36,082 - St. Louis, MO Chesterfield Mall Sep-16 - 5.74% 140,000 140,000 - Southaven, MS Southaven Towne Center Jan-17 - 5.50% 43,735 43,735 - Cary, NC Cary Towne Center Mar-17 - 8.50% 66,644 66,644 - Charleston, SC Citadel Mall Apr-17 - 5.68% 71,896 71,896 - Chattanooga, TN Hamilton Corner Apr-17 - 5.67% 16,290 16,290 - Layton, UT Layton Hills Mall Apr-17 - 5.66% 102,759 102,759 - Lafayette, LA Mall of Acadiana Apr-17 - 5.67% 143,775 143,775 - Lexington, KY The Plaza at Fayette Mall Apr-17 - 5.67% 42,444 42,444 - Fairview Heights, IL The Shoppes at St. Clair Square Apr-17 - 5.67% 21,510 21,510 - Cincinnati, OH Eastgate Crossing May-17 - 5.66% 16,002 16,002 - Nashville, TN CoolSprings Galleria May-18 - 6.98% 115,000 115,000 - Nashville, TN Courtyard at Hickory Hollow Oct-18 - 6.00% 1,745 1,745 - Winston-Salem, NC Hanes Mall Oct-18 - 6.99% 161,152 161,152 - Nashville, TN Hickory Hollow Mall Oct-18 - 6.00% 30,198 30,198 - Terre Haute, IN Honey Creek Mall Jul-19 - 8.00% 32,951 32,951 - Daytona Beach, FL Volusia Mall Jul-19 - 8.00% 56,684 56,684 - Chattanooga, TN The Terrace Jun-20 - 7.25% 14,800 14,800 - Burnsville, MN Burnsville Center Jul-20 - 6.00% 83,000 83,000 - SUBTOTAL $4,380,994 $ 4,003,967 $ 377,027 Weighted average interest rate 5.59 % 5.92 % 2.09 % Debt Premiums (Discounts): (g) Roanoke, VA Valley View Mall Sep-10 - 8.61% $ 357 $357 $- St. Louis, MO Mid Rivers Mall Jul-11 - 7.24% 1,352 1,352 - Fayetteville, NC Cross Creek Mall Apr-12 - 7.40% 2,415 2,415 - Colonial Heights, VA Southpark Mall May-12 - 7.00% 1,101 1,101 - Livonia, MI Laurel Park Place Dec-12 - 8.50% 3,601 3,601 - Monroeville, PA Monroeville Mall Jan-13 - 5.73% 1,147 1,147 - St. Louis, MO West County Center Apr-13 - 5.19% (2,263 ) (2,263 ) - St. Louis, MO South County Center Oct-13 - 4.96% (1,208 ) (1,208 ) - Joplin, MO Northpark Mall Mar-14 - 5.75% 285 285 - St. Louis, MO Chesterfield Mall Sep-16 - 5.74% (1,679 ) (1,679 ) - SUBTOTAL $5,108 $5,108 $- Weighted average interest rate 4.50 % 4.50 % Total Loans On Operating Properties And Debt Premiums (Discounts) $ 4,386,102 $ 4,009,075 $ 377,027 Weighted average interest rate 5.59 % 5.92 % 2.09 % Credit Facilities: Secured credit facilities: $105,000 capacity Jun-11 - 4.50% $ 3,000 (h) $ - $3,000 $560,000 capacity Aug-11 Apr-14 2.40% 385,633 - 385,633 $525,000 capacity Feb-12 Feb-13 5.25% 243,318 - 243,318 Total secured facilities 3.51% 631,951 - 631,951 Unsecured term facilities: Starmount Nov-10 Nov-12 1.45% 209,494 - 209,494 General Apr-11 Apr-13 1.95% 228,000 - 228,000 Total term facilities 1.71% 437,494 - 437,494 SUBTOTAL 2.77% $ 1,069,445 $- $1,069,445 Other $320 $320 $- Total Consolidated Debt $ 5,455,867 $ 4,009,395 $ 1,446,472 Weighted average interest rate 5.04 % 5.92 % 2.59 % 9 Balance Location Property Original Maturity Date Optional Extended Maturity Date Interest Rate Balance Fixed Variable Plus CBL's Share Of Unconsolidated Affiliates' Debt: Lee's Summit, MO Summit Fair Jun-10 - 6.25% $ 20,844 (i) $- $20,844 West Melbourne, FL Hammock Landing Phase II Aug-10 Aug-11 2.34% 3,276 - 3,276 Ft. Myers, FL Gulf Coast Town Center Phase III Apr-11 Apr-12 1.85% 11,561 - 11,561 West Melbourne, FL Hammock Landing Aug-11 Aug-13 4.50% 42,334 - 42,334 York, PA York Town Center Oct-11 - 1.60% 20,198 - 20,198 Port Orange, FL The Pavilion at Port Orange Dec-11 Dec-13 4.50% 69,363 - 69,363 Greensboro, NC Bank of America Building Apr-13 - 5.33% 4,625 4,625 - Greensboro, NC First Citizens Bank Building Apr-13 - 5.33% 2,555 2,555 - Greensboro, NC First National Bank Building Apr-13 - 5.33% 405 405 - Greensboro, NC Friendly Center Office Building Apr-13 - 5.33% 1,100 1,100 - Greensboro, NC Friendly Shopping Center Apr-13 - 5.33% 38,813 38,813 - Greensboro, NC Green Valley Office Building Apr-13 - 5.33% 971 971 - Greensboro, NC Renaissance Center Phase II Apr-13 - 5.22% 7,850 7,850 - Greensboro, NC Wachovia Office Building Apr-13 - 5.33% 1,533 1,533 - Myrtle Beach, SC Coastal Grand-Myrtle Beach Oct-14 - 5.09% 43,486 (j) 43,486 - El Centro, CA Imperial Valley Mall Sep-15 - 4.99% 33,272 33,272 - Raleigh, NC Triangle Town Center Dec-15 - 5.74% 96,121 96,121 - Greensboro, NC Renaissance Center Phase I Jul-16 - 5.61% 17,645 17,645 - Clarksville, TN Governor's Square Mall Sep-16 - 8.23% 11,998 11,998 - Paducah, KY Kentucky Oaks Mall Jan-17 - 5.27% 13,453 13,453 - Greensboro, NC The Shops at Friendly Jan-17 - 5.90% 21,466 21,466 - Harrisburg, PA High Pointe Commons May-17 - 5.74% 7,384 7,384 - Ft. Myers, FL Gulf Coast Town Center Phase I Jul-17 - 5.60% 95,400 95,400 - Harrisburg, PA High Pointe Commons Phase II Jul-17 - 6.10% 2,936 2,936 - Huntsville, AL Parkway Place Jul-20 - 6.50% 21,000 21,000 - SUBTOTAL $ 589,589 $422,013 $167,576 Less Noncontrolling Interests' Share Of Consolidated Debt: Noncontrolling Interest % Chattanooga, TN CBL Center II 8.00% 4.50% $ (928 ) $- $(928 ) High Point, NC Oak Hollow Mall 25.00% 2.00% (9,890 ) (9,890 ) - Chattanooga, TN CBL Center 8.00% 6.25% (1,062 ) (1,062 ) - Chattanooga, TN Hamilton Place 10.00% 5.86% (11,085 ) (11,085 ) - Chattanooga, TN Hamilton Corner 10.00% 5.67% (1,629 ) (1,629 ) - Chattanooga, TN The Terrace 8.00% 7.25% (1,184 ) (1,184 ) - SUBTOTAL $(25,778 ) $(24,850 ) $(928 ) Company's Share Of Consolidated And Unconsolidated Debt $ 6,019,678 $4,406,558 $1,613,120 Weighted average interest rate 5.06 % 5.90 % 2.75 % 10 Balance Location Property Original Maturity Date Optional Extended Maturity Date Interest Rate Balance Fixed Variable Total Debt of Unconsolidated Affiliates: Lee's Summit, MO Summit Fair Jun-10 - 6.25% $77,201 (i) $- $77,201 West Melbourne, FL Hammock Landing Aug-10 Aug-11 2.34% 3,276 - 3,276 Ft. Myers, FL Gulf Coast Town Center Phase III Apr-11 Apr-12 1.85% 11,561 - 11,561 Port Orange, FL The Pavilion at Port Orange Phase II Jun-11 Jun-12 0.00% - - - West Melbourne, FL Hammock Landing Phase I Aug-11 Aug-13 4.50% 42,334 - 42,334 York, PA York Town Center Oct-11 - 1.60% 40,396 - 40,396 Port Orange, FL The Pavilion at Port Orange Dec-11 Jun-13 4.50% 69,363 - 69,363 Greensboro, NC Bank of America Building Apr-13 - 5.33% 9,250 9,250 - Greensboro, NC First Citizens Bank Building Apr-13 - 5.33% 5,110 5,110 - Greensboro, NC First National Bank Building Apr-13 - 5.33% 809 809 - Greensboro, NC Friendly Center Office Building Apr-13 - 5.33% 2,199 2,199 - Greensboro, NC Friendly Shopping Center Apr-13 - 5.33% 77,625 77,625 - Greensboro, NC Green Valley Office Building Apr-13 - 5.33% 1,941 1,941 - Greensboro, NC Renaissance Center Phase II Apr-13 - 5.22% 15,700 15,700 - Greensboro, NC Wachovia Office Building Apr-13 - 5.33% 3,066 3,066 - Myrtle Beach, SC Coastal Grand-Myrtle Beach Oct-14 - 5.09% 86,973 (j) 86,973 - El Centro, CA Imperial Valley Mall Sep-15 - 4.99% 55,453 55,453 - Raleigh, NC Triangle Town Center Dec-15 - 5.74% 192,242 192,242 - Greensboro, NC Renaissance Center Phase I Jul-16 - 5.61% 35,290 35,290 - Clarksville, TN Governor's Square Mall Sep-16 - 8.23% 25,259 25,259 - Paducah, KY Kentucky Oaks Mall Jan-17 - 5.27% 26,906 26,906 - Greensboro, NC The Shops at Friendly Jan-17 - 5.90% 42,931 42,931 - Harrisburg, PA High Pointe Commons May-17 - 5.74% 14,769 14,769 - Ft. Myers, FL Gulf Coast Town Center Phase I Jul-17 - 5.60% 190,800 190,800 - Harrisburg, PA High Pointe Commons Phase II Jul-17 - 6.10% 5,871 5,871 - Huntsville, AL Parkway Place Jul-20 - 6.50% 42,000 42,000 - $1,078,325 $834,194 $244,131 Weighted average interest rate 5.36 % 5.63 % 4.42 % (a) The Company has an interest rate cap on a notional amount of $129,000 related to it's Pearland, TX properties to limit the maximum rate of interest that may be appliedto the variable-rate loan to 5.55%.The cap terminates in July 2010. (b) The Company replaced this loan in July 2010 with a $65,000 ten-year, non-recourse commercial mortgage-backed securities loan that bears interest at a fixed rate of 6.5%. (c) The Company has an interest rate swap on a notional amount of $40,000 related to Alamance Crossing to effectively fix the interest rate on that variable-rate loan.Therefore, this amount is currently reflected as having a fixed rate.The swap terminates in November 2010. (d) The Company has an interest rate cap on a notional amount of $80,000 related to The Promenade to limit the maximum interest rate that may be applied to the variable-rate loan to 4.00%.The cap terminates in December 2010.Loan proceeds in the amount of $66,585 of the total debt balance reported have been drawn by the Companyand the remainder of the balance is retained in a restricted cash account to provide for future costs, development reimbursements, or loan repayment, as required bythe related debt agreement. (e) The Company has entered into an interest rate swap on a notional amount of $87,500 related to Rivergate Mall to effectively fix the interest rate on that variable-rate loan.Therefore, this amount is currently reflected as having a fixed rate.The swap terminates in September 2010. (f) The Company has an interest rate cap on a notional amount of $72,000, amortizing to $69,375 over the term of the cap, related to St. Clair Square to limit the maximuminterest rate that may be applied to the variable-rate loan to 7.00%.The cap terminates in January 2012. (g) The weighted average interest rate used for debt premiums (discounts) reflect the market interest rate in effect as of the assumption of the related debt. (h) The Company extended the maturity date of this secured credit facility in July 2010 to June 2012 at its existing interest rate of 300 basis points over the LIBOR with a floorrate of 4.5%. (i) The Company has guaranteed 27%, up to a maximum of $31,554, of the outstanding balance of this construction financing.This loan is currently being renegotiated andwe anticipate that it will close in the third quarter. (j) Represents a first mortgage securing the property.In addition to the first mortgage, there is also $18,000 of B-notes that are payable to the Company and its joint venturepartner, each of which hold $9,000. 11 CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months and Six Months Ended June 30, 2010 Schedule of Maturities of Mortgage and Other Notes Payable Based on Outstanding Balances as of June 30, 2010 (Dollars in thousands) Based on Maturity Dates As Though All Extension Options Available Have Been Exercised: Year Consolidated Debt CBL's Share of Unconsolidated Affiliates' Debt Noncontrolling Interests' Share of Consolidated Debt CBL's Share of Consolidated and Unconsolidated Debt % of Total 2010 $ 198,731 $ 20,844 $ - $ 219,575 3.65 % 2011 416,921 23,474 (928 ) 439,467 7.30 % 2012 965,647 11,561 (10,952 ) 966,256 16.05 % 2013 1,063,092 169,549 - 1,232,641 20.48 % 2014 535,618 43,486 - 579,104 9.62 % 2015 800,688 129,393 - 930,081 15.45 % 2016 449,157 29,643 (11,085 ) 467,715 7.77 % 2017 525,055 140,639 (1,629 ) 664,065 11.03 % 2018 308,095 - - 308,095 5.12 % 2019 89,635 - - 89,635 1.49 % 2020 98,120 21,000 (1,184 ) 117,936 1.96 % Face Amount of Debt 5,450,759 589,589 (25,778 ) 6,014,570 99.92 % Net Premiums on Debt 5,108 - - 5,108 0.08 % Total $ 5,455,867 $ 589,589 $ (25,778 ) $ 6,019,678 100.00 % Based on Original Maturity Dates as of June 30, 2010: Year Consolidated Debt CBL's Share of Unconsolidated Affiliates' Debt Noncontrolling Interests' Share of Consolidated Debt CBL's Share of Consolidated and Unconsolidated Debt % of Total 2010 $ 680,102 $ 24,120 $ - $ 704,222 11.70 % 2011 1,081,809 143,456 (928 ) 1,224,337 20.34 % 2012 826,357 - (10,952 ) 815,405 13.55 % 2013 441,756 57,852 - 499,608 8.30 % 2014 149,985 43,486 - 193,471 3.21 % 2015 800,688 129,393 - 930,081 15.45 % 2016 449,157 29,643 (11,085 ) 467,715 7.77 % 2017 525,055 140,639 (1,629 ) 664,065 11.03 % 2018 308,095 - - 308,095 5.12 % 2019 89,635 - - 89,635 1.49 % 2020 98,120 21,000 (1,184 ) 117,936 1.96 % Face Amount of Debt 5,450,759 589,589 (25,778 ) 6,014,570 99.92 % Net Premiums on Debt 5,108 - - 5,108 0.08 % Total $ 5,455,867 $ 589,589 $ (25,778 ) $ 6,019,678 100.00 % Debt Covenant Compliance Ratios as of June 30, 2010 Covenant * Required Actual In Compliance Debt to Gross Asset Value <65% 54 % Yes Interest Coverage Ratio >1.75x 2.31 x Yes Debt Service Coverage Ratio >1.50x 1.85 x Yes * Based on rolling twelve months, as applicable 12 CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months and Six Months Ended June 30, 2010 New and Renewal Leasing Activity of Same Small Shop Space Less Than 10,000 Square Feet Property Type Square Feet Prior Gross Rent PSF New Initial Gross Rent PSF % Change Initial New Average Gross Rent PSF (2) % Change Average Quarter: All Property Types (1) 580,855 $ 39.25 $ 33.83 -13.8 % $ 34.96 -10.9 % Stabilized malls 505,012 42.12 36.27 -13.9 % 37.48 -11.0 % New leases 203,391 41.87 36.04 -13.9 % 37.70 -10.0 % Renewal leases 301,621 42.28 36.42 -13.9 % 37.33 -11.7 % Year to Date: All Property Types (1) 1,262,916 $ 38.83 $ 33.74 -13.1 % $ 34.70 -10.6 % Stabilized malls 1,153,542 40.57 35.24 -13.1 % 36.24 -10.7 % New leases 338,321 43.38 37.19 -14.3 % 39.06 -10.0 % Renewal leases 815,221 39.41 34.42 -12.7 % 35.07 -11.0 % Total Leasing Activity Square Feet Quarter: Total Leased 1,251,371 Operating Portfolio 1,206,075 Development Portfolio 45,296 Year to Date: Total Leased 2,390,734 Operating Portfolio 2,148,258 Development Portfolio 242,476 Average Annual Base Rents Per Square Foot By Property Type of Small Shop Space Less Than 10,000 Square Feet As of June 30, 2010 2009 Stabilized malls $ 28.95 $ 29.27 Non-stabilized malls 25.41 26.71 Associated centers 11.89 11.90 Community centers 14.68 14.80 Other 19.21 19.09 (1) Includes Stabilized malls, Associated centers, Community centers and Other. (2) Average Gross Rent does not incorporate allowable future increases for recoverable common area expenses. 13 CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months and Six Months Ended June 30, 2010 Top 25 Tenants Based on Percentage of Total Revenues as of June 30, Tenant Number of Stores Square Feet Percentage of Total Annualized Revenues 1 Limited Brands, LLC(1) 159 800,522 3.09 % 2 Foot Locker, Inc. 176 675,094 2.48 % 3 Abercrombie & Fitch, Co. 96 651,171 2.21 % 4 The Gap Inc. 89 960,893 2.14 % 5 AE Outfitters Retail Company 85 499,111 2.13 % 6 Signet Group plc(2) 116 206,621 1.86 % 7 Genesco Inc.(3) 192 278,228 1.56 % 8 Luxottica Group, S.P.A.(4) 141 313,406 1.50 % 9 Dick's Sporting Goods, Inc. 18 1,074,973 1.42 % 10 Express Fashions 48 398,716 1.33 % 11 Zale Corporation 134 136,563 1.32 % 12 JC Penney Company, Inc.(5) 74 8,470,642 1.29 % 13 Finish Line, Inc. 72 372,872 1.26 % 14 New York & Company, Inc. 55 391,967 1.22 % 15 Charlotte Russe Holding, Inc. 52 360,274 1.10 % 16 Dress Barn, Inc.(6) 96 422,299 1.06 % 17 Aeropostale, Inc. 76 261,198 1.02 % 18 Pacific Sunwear of California 67 248,824 0.97 % 19 Barnes & Noble Inc. 20 704,452 0.89 % 20 The Buckle, Inc. 48 237,975 0.88 % 21 Sun Capital Partners, Inc.(7) 56 619,879 0.86 % 22 The Regis Corporation 155 186,642 0.86 % 23 The Children's Place Retail Stores, Inc. 54 228,965 0.86 % 24 Christopher & Banks, Inc. 84 287,130 0.82 % 25 Forever 21 Retail, Inc. 19 273,498 0.80 % 2,182 19,061,915 34.93 % (1) Limited Brands, LLC operates Victoria's Secret and Bath & Body Works. (2) Signet Group plc operates Kay Jewelers, Marks & Morgan, JB Robinson, Shaw's Jewelers, Osterman'sJewelers, LeRoy's Jewelers, Jared Jewelers, Belden Jewelers and Rogers Jewelers. (3) Genesco Inc. operates Journey's, Jarman, Underground Station, Hat World, Lids, Hat Zone and CapFactory stores. (4) Luxottica Group, S.P.A. operates Lenscrafters, Sunglass Hut and Pearl Vision. (5) JC Penney Company, Inc. owns 36 of these stores. (6) Dress Barn, Inc. operates Justice, dressbarn and maurices. (7) Sun Capital Partners, Inc. operates Gordmans, Limited Stores, Fazoli's Restaurants, Anchor Blue Retail Group,Smokey Bones Barbeque and Grill, Souper Salad and Bar Louie Restaurants. 14 CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months and Six Months Ended June 30, 2010 Capital Expenditures for the Three Months and Six Months Ended June 30, (In thousands) Three Months Six Months Tenant allowances $ 13,466 $ 17,683 Renovations 13 117 Deferred maintenance: Parking lot and parking lot lighting 472 479 Roof repairs and replacements 1,277 1,816 Other capital expenditures 1,838 4,500 Total deferred maintenance expenditures 3,587 6,795 Total capital expenditures $ 17,066 $ 24,595 The capital expenditures incurred for maintenance such as parking lot repairs, parking lot lighting and roofs are classified as deferred maintenance expenditures. These expenditures are billed to tenants as common area maintenance expense and the majority is recovered over a five to fifteen year period. Renovation capital expenditures are for remodelings and upgrades to enhance our competitive position in the market area.A portion of these expenditures covering items such as new floor coverings, painting, lighting and new seating areas are also recovered through tenant billings.The costs of other items such as new entrances, new ceilings and skylights are not recovered from tenants.We estimate that 30% of our renovation expenditures are recoverable from our tenants over a ten to fifteen year period.The third category of capital expenditures is tenant allowances, sometimes made to third-generation tenants.Tenant allowances are recovered through minimum rents from the tenants over the term of the lease. Deferred Leasing Costs Capitalized (In thousands) 2010 2009 Quarter ended: March 31, $ 212 $ 651 June 30, 567 208 September 30, - 690 December 31, - 699 $ 779 $ 2,248 15 CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months and Six Months Ended June 30, 2010 Properties Opened During the Six Months Ended June 30, 2010 (Dollars in thousands) CBL's Share of Property Location Total Project Square Feet Total Cost (b) Cost to Date (c) Date Opened Initial Yield Community/Open-Air Centers: The Pavilion at Port Orange (Phase I and Phase 1A) (a) Port Orange, FL 492,394 $ 67,439 $ 70,747 Fall-09/Spring-10 7.3 %* Properties Under Development at June 30, 2010 (Dollars in thousands) CBL's Share of Property Location Total Project Square Feet Total Cost (b) Cost to Date (c) Expected Opening Date Initial Yield Community/Open-Air Centers: The Forum at Grandview Phase I (a) Madison, MS 110,690 $ 19,653 $ 13,013 Fall-10 6.0 %* (a) The Pavilion at Port Orange is a 50/50 joint venture and The Forum at Grandview is a 75/25 joint venture. (b) Total Cost is presented net of reimbursements to be received. (c) Cost to Date does not reflect reimbursements until they are received. * Pro forma intial yields for phased projects reflect full land cost in Phase I. Combined pro forma yields are higher than Phase I project yields.
